 

EXHIBIT 10.2

 

OPEN END MORTGAGE DEED

 

To all People to Whom these Presents shall Come, Greeting:

 

Know Ye, That NANOVIRICIDES, INC, a NEVADA corporation authorized to do business
in the State of Connecticut of 1 Controls Drive, Shelton, CT (Grantor) for the
consideration of TWO MILLION and 00/00 ($2,000,000.00) DOLLARS received to its
full satisfaction of ANIL R. DIWAN, of _____________________(Grantee).

 

DOES GIVE, GRANT, BARGAIN, SELL AND CONFIRM unto the said Grantee its successors
and assigns forever, premises located in the County of Fairfield, City of
Shelton, and State of Connecticut, more particularly described in Schedule "A"
attached hereto and commonly known as 1 Controls Drive, Shelton, CT.

 

TOGETHER with all fixtures other than trade fixtures, and now or hereafter
located in or on attached to or affixed to or need or intended to be used in
connection with the real estate described in Schedule "A" attached thereto or
any structure or improvements thereon, whether now existing or hereafter erected
and any or all replacements or additions thereto, all of which are declared to
be a part of the real property and covered by the lien hereof. This Mortgage
shall be deemed to be a "Security Agreement".

 

TO HAVE AND TO HOLD the above granted and bargained premises, with the
appurtenances thereof, unto the said Grantee its successors and assigns forever,
to its and their own proper use and behoof.

 

AND ALSO, the said Grantor does for itself, its successors and assigns, covenant
with the said Grantee its successors and assigns, that at and until the
ensealing of these presents, it is well seized of the premises, as a good
indefeasible estate in fee simple; and has good right to bargain and sell the
same in manner and form as is above written; and that the same is free from all
encumbrances whatsoever, except as may be above stated.

 

AND FURTHERMORE, that the said Grantor does by these presents bind itself and
its successors forever to WARRANT AND DEFEND the above granted and bargained
premises to the said Grantee its successor and assigns, against all claims and
demands whatsoever, except as above stated.

 

THE CONDITION OF THIS DEED IS SUCH, that whereas the said Grantor is justly
indebted to the Grantee in the sum of TWO MILLION and 00/00 ($2,000,000.00)
DOLLARS, as is evidenced by a Promissory Note of this date made by Grantor
payable to the order of the Grantee with interest at Twelve (12%) percent per
annum; and.

 

WHEREAS, the Grantee has agreed to make the loan herein described to be paid
over to the Grantor in multiple installments, as set forth in the OPEN END
MORTYGAGE NOTE (the “NOTE) of even date; and

 

WHEREAS, the maturity date of this Mortgage is DECEMBER 16, 2020 unless extended
as set forth in the Note; and

 

WHEREAS, the Grantee has this day advanced to the Grantor the sum of TWO HUNDRED

 



Page 1 of 9

 

 

AND FIFTY THOUSAND and 00/00 ($250,000.00) DOLLARS; and

 

WHEREAS, said Loan is evidenced by a Promissory Note of this date made by
Grantor payable to the order of the Grantee with interest at TWELVE (12%)
percent per annum the provisions of which are incorporated hereto by reference;
and

 

NOW THEREFORE, if the said Promissory Note shall be well and duly paid according
to its tenor and the provisions of a Rider to Open End Mortgage Deed of even
date, attached hereto and incorporated by reference herein, then this Deed shall
be null and void otherwise to remain in full force and effect.

 

IN WITNESS WHEREOF, the Grantor has hereunto set its hand and sealed this 16th
day of DECEMBER, 2019.

 

Signed, Sealed and Delivered in presence of:

 

  NANOVIRICIDES, INC.           By: STANLEY GLICK   DULY AUTHORIZED

 



Page 2 of 9

 

 

STATE OF CONNECTICUT )   ) ss. Shelton

COUNTY OF FAIRFIELD             )

 

On this the ____ day of December, 2019 before me, ___________________ the
undersigned officer, personally appeared ___________________, who acknowledged
that he is the____________, and, he as such member, being duly authorized,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the company by himself as such officer, and further acknowledges
same to be his and its free Act and Deed.

 

In witness whereof I hereunto set my hand.

 

  Commissioner of the Superior Court   /NotaryPublic

 



Page 3 of 9

 

 

RIDER TO MORTGAGE

 

BY AND BETWEEN NANOVIRICIDES, INC. As MORTGAGOR and Anil R. Diwan, MORTGAGEE

 

Covering Premises: 1 CONTROLS DRIVE, SHELTON, CT

 

Dated: December 16, 2019

 

The Open End Mortgage Deed is hereby modified and supplemented. Wherever there
is any conflict between this Rider and the printed part of this Mortgage, the
provisions of this Rider are paramount and this Mortgage shall be construed
accordingly.

 

1.       This Mortgage is given to collateralize the Open End Mortgage Note (the
“Note”) of the Mortgagor of even date.

 

2.       Mortgagor agrees to bear all expenses (including reasonable attorney’s
fees for legal services of every kind) of or incidental to the enforcement of
any provisions hereof, or enforcement, compromise, or settlement of any of the
collateral pledged hereunder, and for the curing thereof, or defending or
asserting the rights and claims of Mortgagee in respect thereof, by litigation
or otherwise, and will pay to Mortgagee any such expenses incurred and such
expenses shall be deemed an indebtedness secured by this Mortgage and shall be
collectible in like manner as the principal indebtedness secured by this
Mortgage. All rights and remedies of Mortgagee shall be cumulative and may be
exercised singly or concurrently. Notwithstanding anything herein contained to
the contrary, Mortgagor hereby waives trial by jury.

 

3.        In the event any payment herein provided for shall become overdue for
a period in excess of ten (10) days, late charge interest of six per centum (6%)
shall become immediately due to Mortgagee as liquidated damages for failure to
make prompt payment, and the same shall be secured by this Mortgage. Said late
charges shall be computed from the due date after applicable grace periods, if
any, to the date of payment and shall be payable with the next installment of
principal and/or interest. Payment and/or acceptance of any late charges shall
not constitute a waiver of any default. As to the loan with a balloon payment on
the Maturity Date, the six (6%) percent late penalty shall not apply to the
balloon portion of the payment; but simply to the portion representing the
regularly scheduled payment.

 

4.       Mortgagor hereby appoints Mortgagee as its attorney-in-fact in
connection with any of the personal property or fixtures covered by this
Mortgage, to execute and file on its behalf any financing statements, or other
statements in connection therewith with the appropriate public office. This
power, being coupled with an interest, shall be irrevocable so long as this
Mortgage remains unsatisfied.

 

5.       In the event of a condemnation, or taking in lieu thereof, by purchase
or otherwise, of all or a material part of the premises by any governmental
authority or agency having jurisdiction, then the entire unpaid indebtedness
including any additional monies advanced hereunder shall, at the option of
Mortgagee, immediately become due and payable. The condemnation, or a taking in
lieu thereof, by purchase or otherwise, of the whole or any part of the
premises, shall not reduce the interest provided to be paid on the indebtedness
secured hereby, notwithstanding any statutory provisions to the contrary.

 

6.       Wherever in this Mortgage or as a matter of law it is provided that
Mortgagee’s consent or approval shall not be unreasonably withheld or the
actions of Mortgagee shall be reasonable, the remedy of Mortgagor, in the event
Mortgagor shall claim or establish that Mortgagee has unreasonably withheld such
consent or approval or has acted unreasonably, shall be limited to injunction,
declaratory judgment or arbitration, and in no such event shall Mortgagee be
liable for a money judgment.

 



Page 4 of 9

 

 

7.       It is hereby mutually agreed that the time of the repayment,
accelerated or otherwise, of this Mortgage, when due, as hereinbefore stated, is
of unique and specific importance and financial necessity to Mortgagee and is
hereby made of the essence. Should all sums due or payable under the Mortgage,
or under any written extension, postponement of the due date or renewal thereof,
not be promptly paid in full on or before the due date stated or accelerated as
a result of default, Mortgagor shall pay and hereby agrees to pay to Mortgagee,
interest at the rate which Mortgagor is permitted by law to contract or agree to
pay on the unpaid balance computed from said date of maturity to the date of
actual repayment but in no event greater than 20% per annum. Said interest shall
become due and payable at the same time that interest payments are due under
this Mortgage and shall be secured by the collateral hereunder. It is hereby
understood that this provision does not constitute a consent or agreement on the
part of Mortgagee to extend or postpone the time of such payment beyond the
present date of maturity.

 

8.       Upon any default of Mortgagor in complying with or performing any
warranty or covenant herein, Mortgagee may, at Mortgagee’s option, comply with
or perform the same, and the cost thereof together with interest thereon at the
rate which Mortgagor is permitted by law to contract or agree to pay from date
of such default shall be paid by Mortgagor to Mortgagee on demand and shall be
secured by this Mortgage, but in no event greater than 20% per annum.

 

9.       At no time shall Mortgagor be obligated or required to pay interest on
the principal balance of the Note secured by this Mortgage at a rate which could
subject Mortgagee to either civil or criminal liability as a result of being in
excess of the maximum rate which Mortgagor is permitted by law to contract or
agree to pay. If by the terms of this Mortgage, or the Note which it secures,
Mortgagor is at any time required or obligated to pay interest at a rate in
excess of such maximum rate, the rate of interest shall be deemed to be
immediately reduced to such maximum rate and interest payable shall be computed
at such maximum rate and the portion of all prior interest payments in excess of
such maximum rate shall be applied and shall be deemed to have been payments in
reduction of the principal.

 

10.      Notwithstanding anything to the contrary herein contained, the grace
period for the payment of any installment of interest is ten (10) days.

 

11.      The entire indebtedness together with accrued interest, all fees, late
charges and other expenses shall become immediately due and payable at the
option of Mortgagee upon any voluntary or involuntary sale, transfer, assignment
or conveyance, or encumbrance of the property or any interest therein, or upon
any sale, transfer, or assignment of any beneficial interest in Mortgagor, or a
“Change of Control” of the Borrower, as defined, by reference, in the
Certificate of Designation of the Preferred Series A shares of NanoViricides,
Inc. without the prior written consent of Mortgagee.

 

12.      Mortgagee, in any action to foreclose this Mortgage or upon the actual
waste to any part of the mortgaged premises, or upon the occurrence of any
default shall be entitled to the appointment of a receiver as a matter of right,
without regard to the value of the mortgaged premises as security for the
indebtedness secured hereby, or the solvency or insolvency of any person then
liable for the payment of the indebtedness.

 

13.     Any failure by Mortgagee to insist upon the strict performance by
Mortgagor of any of the terms and provisions hereof shall not be deemed to be a
waiver of any of the terms and provisions hereof, and Mortgagee, notwithstanding
any such failure, shall have the right thereafter to insist upon the strict
performance by Mortgagor of any and all of the terms and provisions of the
Mortgage to be performed by Mortgagor.

 



Page 5 of 9

 

 

14.       The validity and enforceability of this Mortgage and all transactions
and questions arising hereunder, shall be construed and interpreted according to
the laws of the State of Connecticut and shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Mortgage shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Mortgage.

 

15.       Mortgagee, its agents, or representatives shall have the right at all
reasonable times to enter and inspect the mortgaged premises.

 

16.       Mortgagor covenants, represents and warrants, to the best of its
knowledge and belief, that the mortgaged premises and any buildings and
improvements thereon are and shall continue to be (i) free of toxic waste,
asbestos and other hazardous materials and (ii) in compliance with all
applicable laws, rules, regulations or orders pertaining to health, the
environment or hazardous materials. Failure or refusal by Mortgagor to cure any
such condition, upon notice shall be a default under this Mortgage.

 

17.       Mortgagor covenants, represents and warrants that, to the best of its
knowledge and belief, the use of the property complies with all laws,
ordinances, regulations and requirements of all governmental bodies having
jurisdiction over the mortgaged premises.

 

18.      INTENTIONALLY OMITTED

 

19.       Any provision in this rider or in this Mortgage to the contrary
notwithstanding, in the event Mortgagee shall not escrow for taxes, Mortgagor
shall furnish to the holder of this Mortgage proof of payment of real estate
taxes and water and sewer charges assessed against the premises within five (5)
days of request of Mortgagee after the same are due and payable. Proof of
payment shall be by receipted bills from the payee.

 

20.       Any payment made in accordance with the terms of this Mortgage by any
person at any time liable for the payment of the whole or any part of the sums
now or hereafter secured by this Mortgage, or by any subsequent owner of the
mortgaged premises, or by any other person whose interest in the premises might
be prejudices in the event of a failure to make such payment, or by any other
person whose interest in the premises might be prejudiced in the event of a
failure to make such payment, or by any stockholder, officer or director of a
corporation which at any time may be liable for such payment or may own or have
such an interest in the premises, shall be deemed, as between Mortgagee and all
persons who at any time may be liable as aforesaid or may own the premises, to
have been made on behalf of all such persons.

 

21.       Mortgagor covenants and agrees that in the event any check tendered by
Mortgagor, or on behalf of Mortgagor, in payment of any of the obligations of
Mortgagor under this Mortgage or the Note secured hereby is returned unpaid by
the Bank upon which such payment is drawn, then in such event, Mortgagor shall
pay to Mortgagee the Bank fees imposed upon such returned check and a fee of
twenty five ($25.00) dollars to reimburse Mortgagee for the administrative
expenses incurred by Mortgagee on account of such returned check. Such fee shall
be paid with the next payment due under the terms of this Mortgage or the Note
secured hereby. Any default in the payment of such fee shall be deemed a default
in the payment of principal and/or interest hereunder.

 



Page 6 of 9

 

 

22.       The Mortgage form hereof is hereby supplemented to provide that the
whole of said principal sum and the interest therein shall become due at the
option of the mortgagee in the following additional events: (a) non-performance
by the Mortgagor of, or failure to comply with, any agreement, covenant, or
condition contained in this Mortgage or any other instrument executed with
respect to the premises, or (b) if any representation contained herein or in any
other instrument executed in connection herewith is or shall become untrue, or
(c) if the Mortgagor fails or suspends business, makes an assignment for the
benefit of creditors, applies for an extension from or composition with
creditors, or if a trustee, receiver, or liquidator, be appointed for the
Mortgagor for any of this property, or under the provisions of any State
insolvency law a petition be filed by or against the mortgagor, except that if
such petition shall be filed against the Mortgagor, the Mortgagor shall have ten
( 10) days in which to cause said petition to be dismissed; (d) if any action or
proceeding is commenced by any governmental authority with respect to curing
violations or maintenance of the premises.

 

23.       The failure of Mortgagor to pay any installment of principal and/or
interest on any prior or subsequent mortgage given by Mortgagor or any related
entity of Mortgagor to Mortgagee or any related entity of Mortgagee on any other
property or the failure of Mortgagor to otherwise comply with any of the other
terms, provisions, and conditions of any other mortgage given by Mortgagor or
any related entity of Mortgagor to Mortgagee or any related entity of Mortgagee
shall be deemed a default in the payment of any installment of principal and/or
interest under the terms of this Mortgage.

 

24.       Mortgagor shall promptly furnish to mortgagee copies of all notices
which Mortgagor shall give to or receive from tenants of the Premises or any
part thereof based upon the occurrences or alleged occurrence, of any default of
defaults in the performance of leases of space by tenants occupying any portion
of the Premises.

 

25.       Any sums advanced by Mortgagee to preserve or maintain the security of
the debt shall be paid by Mortgagor to Mortgagee immediately upon demand for
same, together with interest at the rate provided hereunder from the date of
advance until the date of demand, and if not paid after demand or if such
advance is made after default, at the default rate and any and all sums so
advanced by Mortgagee either before or after foreclosure proceedings are
commenced, shall be deemed to be secured by this Mortgage.

 

26.      a. Mortgagor will not execute an assignment of the rents, or any part
thereof, from the Premises without Mortgagee’s prior written consent.

 

b.       Mortgagor will not execute any lease of all or a substantial portion of
the premises except for actual occupancy by the lessee thereunder and will at
all times promptly and faithfully perform or cause to be performed all of the
covenants, conditions and agreements contained in all leases of the premises on
the part of the lessor thereunder to be kept and performed and will at all times
do all things necessary to compel performance by the lessee to be performed
thereunder. If any such leases provides for the giving by the lessee of
certificates with respect to the status of such leases, Mortgagor shall exercise
its right to request such certificates within ten (10) days of any demand
therefore by Mortgagee.

 

c.       Each future lease of the premises, or any part thereof, shall provide
that, in the event of the enforcement by Mortgagee of the remedies provided for
by law or by this Mortgage, the lessee thereunder will, upon request of any
person succeeding to the interest of Mortgagor as a result of such enforcement,
automatically become the lessee of said successor in interest, without change in
the terms or other provisions of such lease, provided, however, that such
successor in interest shall not be bound by (i) any payment of rent or
additional rent for more than one (1) month in advance, except prepayments in
the nature of security for the performance by such lessee of its obligations
under such lease, or (ii) any amendment or modification of the lease made
without the consent of Mortgagee or such successor in interest. Each lease shall
also provide that, upon request by such successor in interest such lessee shall
execute and deliver an instrument or instruments confirming such attornment,
provided mortgagor shall deliver a standard non-disturbance agreement.

 



Page 7 of 9

 

 

d.       Mortgagor shall furnish to Mortgagee, within five (5) days after a
request by Mortgagee to do so, a written statement containing the names of all
lessees of the premises, the terms of their respective leases, the space
occupied and the rentals payable thereunder.

 

27.       It shall be considered an event of default and the whole of the
principal sum and the interest thereon at the rate in effect during a period of
default as provided in the Note secured by this Mortgage shall become due at the
option of Mortgagee:

 

a.       after default in the payment of any installment of principal, interest
and/or tax escrow, payments required under the terms of the Mortgage Note or
this Mortgage within ten (10) days of the date the same is due;

 

b.       after default in payment of any tax assessment for Ten (10) days after
the same is due and payable;

 

c.       after default upon notice in keeping in force the insurance required
herein;

 

d.       after default upon notice and demand either in delivering the polices
of insurance herein described or referred to or in reimbursing Mortgagee for
premiums paid on insurance, as herein provided;

 

e.       after default for ten (10) days upon notice and demand in the payment
of any installment which may then be due or delinquent of any assessment for
local improvement for which an official bill has been issued by the appropriate
authorities and which may now or hereafter affect the premises and may be or
become payable in installments;

 

f.       upon the actual waste, removal or demolition of, or material alteration
to, any part of the premises or any of the personal property inside the
premises;

 

g.       upon the election by Mortgagee to accelerate the maturity date of said
principal sum pursuant to the provisions of said Note or of any other instrument
which may be held by Mortgagee as additional security for said Note;

 

h.       the insolvency or inability of Mortgagor to pay its debts as they
mature or the appointment of a receiver, trustee, custodian or other fiduciary
of for any of the property of or an assignment for the benefit of creditors by,
or the making of or entering into a trust mortgage or deed or other instrument
of similar import for the benefit of creditors generally by Mortgagor; or the
convening of a meeting of the creditors or the selection of a committee
representing the creditors of Mortgagor; or

 

i.       The filing of a petition, complaint, motion or other pleading seeking
any relief under any receivership, insolvency or debtor relief law, or seeking
any readjustments of indebtedness, reorganization, composition, extension or any
similar type or relief, or the filing of a petition, complaint or other motion
under any chapter of the United States Bankruptcy Code (hereinafter referred to
as the “Code”) as the same now exists or may hereafter be amended by or against
Mortgagor; or

 



Page 8 of 9

 

 

j.       Non-performance by Mortgagor of any agreement, covenant or condition
contained in this mortgage or any other instrument executed with respect to the
premises.

 

k.       Non-performance by Mortgagor of any agreement, covenant or condition
contained in any agreement with the Mortgagee.

 

28       This is an "Open-End Mortgage" under Section 49,2(c) of the Connecticut
General Statutes, as amended, and the holder hereof shall have all of the
rights, powers and protection for which the holder of any Open-End Mortgage is
entitled under Connecticut law. Upon request the Grantee may, in its discretion,
make future advances to the Grantor. Any future advance, and the interest
payable thereon, shall be secured by this Mortgage when evidenced by a
Promissory Note stating that the. Note is secured hereby. At no time shall the
principal amount of the debt secured by this Mortgage exceed the original
principal amount of the Note, nor shall the maturity of any future advance
secured hereby extend beyond the date the final principal payment is due on the
Note. I

 

29.      In the event Mortgagee obtains a Judgment of Foreclosure, a reasonable
legal fee to be set by the Superior Court and the costs and expenses of the
action shall be payable by Mortgagor and shall constitute part of the principal
obligation hereunder.

 

WITNESS: NANOVIRICIDES, INC.

 

    By:           Stanley Glick       Duly Authorized

 

STATE OF CONNECTICUT )   ) ss. Shelton

COUNTY OF FAIRFIELD          )

 

On this the ____ day of December, 2019 before
me,                                       the undersigned officer, personally
appeared ___________________, who acknowledged that he is the____________, and,
he as such member, being duly authorized, executed the foregoing instrument for
the purposes therein contained, by signing the name of the company by himself as
such officer, and further acknowledges same to be his and its free Act and Deed.

 

In witness whereof I hereunto set my hand.

 

      Commissioner of the Superior Court   /Notary Public

 



Page 9 of 9

 